                          Case 4:20-cr-00073-DPM Document 19 Filed 05/08/20 Page 1 of 5
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet I
                                                                                                                         FILED
                                                                                                                      U.S. DISTRICT COURT
                                                                                                                  EASTERN PISIBICI APKANS!S




              UNITED STATES OF AMERICA
                                          UNITED STATES DISTRICT COURT
                                                              Eastern District of Arkansas
                                                                           ))      JUDGMENT IN A CRI
                                                                                                           =~           MAY -8 2020


                                                                                                                         NAL CAS                  RK
                                  v.                                       )
                       Holman Palacio-Ayala                                )
                                                                                   Case Number: 4:20-cr-73-DPM
                                                                           )
                                                                           )       USM Number: 33193-009
                                                                           )
                                                                           )        Latrece Gray.,__ _ _ _ __
                                                                           )       Defendant's Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)           1 of the Information
D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                        Offense Ended
8 U.S.C. § 1326(a)                Illegal Re-Entry After Deportation, a Class E Felony                      1/28/2020               1




       The defendant is sentenced as provided in pages 2 through          _ _5_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

D Count(s)                                              Dis         Dare dismissed on the motion of the United States.
               -------------
         It is ordered that the defendant must notify the United States attorney for this district within 30 da:xs of any chan_ge of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material clianges in economic circumstances.

                                                                                                           5/7/2020
                                                                          Date of Imposition of Judgment




                                                                          Signature of Judge                  /




                                                                           D.P. Marshall Jr.                         United States District Judge
                                                                          Name and Title of Judge




                                                                          Date
                          Case 4:20-cr-00073-DPM Document 19 Filed 05/08/20 Page 2 of 5
AO 245B (Rev. 09/19) Judgment in Criminal Case
                      Sheet 2 - Imprisonment

                                                                                                   Judgment -   Page   -=2-   of   5
 DEFENDANT: Holman Palacio-Ayala
 CASE NUMBER: 4:20-cr-73-DPM

                                                          IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
  Time served.




      D The court makes the following recommendations to the Bureau of Prisons:




      liZl The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
           D at      _ _ _ _ _ _ _ _ _ D a.m.                D p.m.       on

           D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           D before 2 p.m. on
           D as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.


                                                                RETURN
 I have executed this judgment as follows:




           Defendant delivered on                                                       to

 at                                               , with a certified copy of this judgment.
      --------------~



                                                                                                 UNITED ST ATES MARSHAL



                                                                         By-----------------------
                                                                                              DEPUTY UNITED STATES MARSHAL
                            Case 4:20-cr-00073-DPM Document 19 Filed 05/08/20 Page 3 of 5
AO 245B (Rev. 09/ I 9)   Judgment in a Criminal Case
                         Sheet 3 - Supervised Release
                                                                                                       Judgment-Page _ __      of _ _ _ __
DEFENDANT: Holman Palacio-Ayala
CASE NUMBER: 4:20-cr-73-DPM
                                                         SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 None. (USSG 5D1.1(c).)




                                                        MANDATORY CONDITIONS
1.     You must not commit another federal, state or local crime.
2.     You must not unlawfully possess a controlled substance.
3.     You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
       imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               D The above drug testing condition is suspended, based on the court's determination that you
                  pose a low risk of future substance abuse. (check if applicable)
4.      D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5.      D You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.      D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7.     D You must participate in an approved program for domestic violence. (check ifapplicable)
 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
AO 245B (Rev. 09/19)
                          Case 4:20-cr-00073-DPM Document 19 Filed 05/08/20 Page 4 of 5
                       Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                       Judgment -   Page       4    of       5
 DEFENDANT: Holman Palacio-Ayala
 CASE NUMBER: 4:20-cr-73-DPM
                                                CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment               Restitution                                     AVAA Assessment*               JVTA Assessment**
 TOTALS           $    0.00                 $                        $                      $                              $



 D The determination of restitution is deferred until - - - - -. An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priorit)' or~er or perc!!ntage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the Umted States 1s paid.

 Name of Payee                                                   Total Loss***              Restitution Ordered            Priority or Percentage




 TOTALS                               $                          0.00          $ _ _ _ _ _ _0_._00_



 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the              D fine    D restitution.
       D the interest requirement for the           D     fine     D restitution is modified as follows:

 * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters 109A, 110, 1 lOA, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 09/19)     Casein 4:20-cr-00073-DPM
                       Judgment  a Criminal Case               Document 19 Filed 05/08/20 Page 5 of 5
                       Sheet SA- Criminal Monetary Penalties
                                                                                         Judgment-Page   _5__   of   -~5-
DEFENDANT: Holman Palacio-Ayala
CASE NUMBER: 4:20-cr-73-DPM

                       ADDITIONAL TERMS FOR CRIMINAL MONETARY PENALTIES
 The Court granted the United States' motion to remit the special assessment. 18 U.S.C. § 3573.
